Exhibit 10.2
GUARANTY AGREEMENT
GUARANTY AGREEMENT (this “Agreement”) dated as of July 1, 2011, among the
GUARANTOR party hereto (the “Guarantor”) and JPMORGAN CHASE BANK, N.A., as
administrative agent on behalf of the Lenders (as hereinafter defined) (the
“Administrative Agent”).
RECITALS:
A. Nationwide Health Properties, Inc., a Maryland corporation (the “Borrower”),
certain lenders party thereto (the “Lenders”) and the Administrative Agent are
party to (i) that certain Term Loan Agreement, dated as of June 3, 2011 (as the
same may be Modified from time to time) (as may be amended or modified, the
“Term Loan Agreement”; and, except as otherwise herein expressly provided, all
capitalized terms used herein shall have the meaning assigned to such terms in
the Term Loan Agreement) and (ii) that certain Consent Agreement, dated as of
June 3, 2011 (as may be Modified, the “Consent Agreement”).
B. The Borrower has informed the Lenders and the Administrative Agent that the
Ventas Acquisition (as defined in the Consent Agreement) shall become effective
on the date of this Agreement.
C. This Agreement is being delivered pursuant to the terms of the Consent
Agreement as a condition to the consent of the Administrative Agent and the
Lenders to the Ventas Acquisition.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1. The Guaranty.
(a) The Guarantor hereby guarantees to the Administrative Agent and each of the
holders of the Obligations, as hereinafter provided, as primary obligor and not
as surety, the prompt payment of the Obligations (the “Guaranteed Obligations”)
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantor hereby further agrees that if
any of the Guaranteed Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantor will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.
(b) Notwithstanding any provision to the contrary contained herein, in any of
the other Loan Documents or other documents relating to the Obligations, the
obligations of the Guarantor under this Agreement shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law. As used in this Agreement, the term
“Debtor Relief Laws” shall mean the Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, as codified at 11 U.S.C. § 101 et seq., and the rules and
regulations promulgated thereunder, or any successor provision thereto and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States of America or other
applicable jurisdictions from time to time in effect affecting the rights of
creditors generally.



--------------------------------------------------------------------------------



 



Section 2. Obligations Unconditional. The obligations of the Guarantor under
Section 1 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan Documents
or other documents relating to the Obligations, or any substitution, compromise,
release, impairment or exchange of any other guarantee of or security for any of
the Guaranteed Obligations, and, to the fullest extent permitted by applicable
laws, irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 2 that the obligations of the Guarantor
hereunder shall be absolute and unconditional under any and all circumstances.
The Guarantor agrees that the Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower for amounts paid
under this Agreement until such time as the Obligations have been irrevocably
paid in full and the Commitments relating thereto have expired or been
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of the Guarantor hereunder,
which shall remain absolute and unconditional as described above:
(a) at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;
(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;
(d) any Lien granted to, or in favor of, the Administrative Agent or any of the
holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or
(e) any of the Guaranteed Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of the Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of the
Guarantor).
With respect to its obligations hereunder, the Guarantor hereby expressly waives
diligence, presentment, demand of payment, protest, notice of acceptance of the
guaranty given hereby and of extensions of credit that may constitute Guaranteed
Obligations, notices of amendments, waivers and supplements to the Loan
Documents and other documents relating to the Guaranteed Obligations, or the
compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that the Administrative Agent or any holder of
the Guaranteed Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other documents relating to
the Guaranteed Obligations or any other agreement or instrument referred to
therein, or against any other Person under any other guarantee of, or security
for, any of the Obligations.

 

- 2 -



--------------------------------------------------------------------------------



 



Section 3. Reinstatement. Neither the Guarantor’s obligations hereunder nor any
remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by an impairment, modification, change,
release or limitation of the liability of the Borrower, by reason of the
Borrower’s bankruptcy or insolvency or by reason of the invalidity or
unenforceability of all or any portion of the Guaranteed Obligations. The
obligations of the Guarantor under this Agreement shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings pursuant to any Debtor Relief Law or otherwise, and the
Guarantor agrees that it will indemnify the Administrative Agent and each holder
of Guaranteed Obligations on demand for all reasonable costs and expenses
(including all reasonable fees, expenses and disbursements of any law firm or
other counsel) incurred by the Administrative Agent or such holder of Guaranteed
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.
Section 4. Certain Waivers. The Guarantor acknowledges and agrees that (a) the
guaranty given hereby may be enforced without the necessity of resorting to or
otherwise exhausting remedies in respect of any other security or collateral
interests, and without the necessity at any time of having to take recourse
against the Borrower hereunder or against any collateral securing the Guaranteed
Obligations or otherwise, (b) it will not assert any right to require the action
first be taken against the Borrower or any other Person (including any
co-guarantor) or pursuit of any other remedy or enforcement of any other right
and (c) nothing contained herein shall prevent or limit action being taken
against the Borrower hereunder, under the other Loan Documents or the other
documents and agreements relating to the Guaranteed Obligations or from
foreclosing on any security or collateral interests relating hereto or thereto,
or from exercising any other rights or remedies available in respect thereof, if
neither the Borrower nor the Guarantor shall timely perform their obligations,
and the exercise of any such rights and completion of any such foreclosure
proceedings shall not constitute a discharge of the Guarantor’s obligations
hereunder unless as a result thereof, the Guaranteed Obligations shall have been
paid in full and the Commitments relating thereto shall have expired or been
terminated, it being the purpose and intent that the Guarantor’s obligations
hereunder be absolute, irrevocable, independent and unconditional under all
circumstances.
Section 5. Remedies. The Guarantor agrees that, to the fullest extent permitted
by law, as between the Guarantor, on the one hand, and the Administrative Agent
and the holders of the Guaranteed Obligations, on the other hand, the Guaranteed
Obligations may be declared to be forthwith due and payable as provided in
Article VII of the Loan Agreement (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VII of
the Loan Agreement) for purposes of Section 1 of this Agreement, notwithstanding
any stay, injunction or other prohibition preventing such declaration (or
preventing the Guaranteed Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Guaranteed Obligations being deemed to have become automatically due and
payable), the Guaranteed Obligations (whether or not due and payable by any
other Person) shall forthwith become due and payable by the Guarantor for
purposes of Section 1.
Section 6. [Intentionally Deleted].
Section 7. Guaranty of Payment; Continuing Guaranty. The guarantee in this
Agreement is a guaranty of payment and not of collection, and is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

 

- 3 -



--------------------------------------------------------------------------------



 



Section 8. Guarantor’s Representations. The Guarantor hereby represents and
warrants to the Administrative Agent and the Lenders, as follows:
(a) The Guarantor has all necessary corporate power and authority to execute,
deliver and perform its obligations under this Agreement; the execution,
delivery and performance of this Agreement by the Guarantor has been duly
authorized by all necessary corporate action; and this Agreement has been duly
and validly executed and delivered by the Guarantor and constitutes the
Guarantor’s legal, valid and binding obligation, enforceable in accordance with
its respective terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
Section 9. Ratification. Except as modified herein, all of the Loan Documents
are hereby ratified and confirmed on behalf of the parties hereto and thereto.
Section 10. Miscellaneous.
(a) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b) Amendments, Etc. The terms of this Agreement may be waived, modified and
amended only by an instrument in writing duly executed by the Guarantor and the
Administrative Agent (with any required consent of the Lenders pursuant to the
Term Loan Agreement). Any such waiver, modification or amendment shall be
binding upon the Guarantor and the Administrative Agent, each Lender and each
holder of any of the Notes.
(c) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Guarantor, the
Administrative Agent, the Lenders and any holder of any of the Notes.
(d) Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.
(e) Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
either of the parties hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.
(f) Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent and the
Lenders in order to carry out the intentions of the parties hereto as nearly as
may be possible and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.
[Signature pages follow]

 

- 4 -



--------------------------------------------------------------------------------



 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

            GUARANTOR:

VENTAS, INC.
      By:   /s/ T. Richard Riney         Name:   T. Richard Riney       
Title:   Executive Vice President, Chief
Administrative Officer, General Counsel
and Corporate Secretary     



--------------------------------------------------------------------------------



 



 

            ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:   /s/ Marc Costantino         Name:   Marc Costantino        Title:  
Executive Director     



--------------------------------------------------------------------------------



 



 

              ACKNOWLEDEGED AND AGREED
AS OF THE DATE FIRST SET FORTH:    
 
            BORROWER:    
 
            NATIONWIDE HEALTH PROPERTIES, LLC, a Delaware limited liability
company (as successor-by-merger to Nationwide Health Properties, Inc., a
Maryland corporation)    
 
            By:   /s/ T. Richard Riney      
 
  Name:   T. Richard Riney
   
 
  Title:   Executive Vice President
and Associate Secretary    

